         Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 1 of 7



 1   M. Anderson Berry (262879)
     aberry@justice4you.com
 2   Leslie Guillon (222400)
     lguillon@justice4you.com
 3   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 4   865 Howe Avenue
     Sacramento, CA 95825
 5   Telephone: (916) 777-7777
 6   Facsimile: (916) 924-1829
     Counsel for Plaintiffs
 7
     JOHN A. YANCHUNIS (Pro Hac Vice)                RACHELE R. BYRD (190634)
 8   jyanchunis@ForThe People.com                    byrd@whafh.com
     MORGAN & MORGAN                                 BRITTANY N. DEJONG (258766)
 9   COMPLEX LITIGATION GROUP                        dejong@whafh.com
     201 N. Franklin St., 7th Floor                  WOLF HALDENSTEIN ADLER
10   Tampa, FL 33602                                  FREEMAN & HERZ LLP
     Telephone: (813) 223-5505                       750 B Street, Suite 1820
11   Facsimile: (813) 223-5402                       San Diego, CA
                                                     Telephone: (619) 239-4599
12                                                   Facsimile: (619) 234-4599
13
14   Attorneys for Plaintiffs

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
     IN RE: HANNA ANDERSSON AND                  Master File No.: 3:20-cv-00812-EMC
18   SALESFORCE.COM DATA BREACH
     LITIGATION
19                                               [PROPOSED] ORDER GRANTING
                                                 PLAINTIFFS’ MOTION FOR
20   This Document Relates To: ALL ACTIONS       PRELIMINARY APPROVAL OF CLASS
                                                 ACTION SETTLEMENT
21
                                                DATE:           December 24, 2020
22                                              TIME:           1:30 p.m.
                                                COURTROOM:      Courtroom 5 – 17th Floor
23                                              JUDGE:          Hon. Edward M. Chen
24
25
26
27
28


      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                    ACTION SETTLEMENT
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 2 of 7



 1
            This matter is before the Court on Plaintiffs’ motion for preliminary approval of the
 2
     proposed class action settlement. Plaintiffs, individually and on behalf of the proposed Settlement
 3
     Class, and Defendants have entered into a Settlement Agreement and Release, dated November
 4
     19, 2020, (“Settlement Agreement”) that, if approved, would settle the above-captioned litigation.
 5
     Having considered the motion, the Settlement Agreement together with all exhibits and
 6
     attachments thereto, the record in this matter, and the briefs and arguments of counsel, IT IS
 7
     HEREBY ORDERED as follows:
 8
            1.      Unless otherwise defined herein, all terms that are capitalized herein shall have the
 9
     same meaning ascribed to those terms in the Settlement Agreement.
10
            2.      The Court has jurisdiction over this litigation, Representative Plaintiffs,
11
     Defendants, Settlement Class Members, and any party to any agreement that is part of or related to
12
     the Settlement Agreement.
13
                                      PRELIMINARY APPROVAL
14
            3.      The Court has reviewed the terms of the proposed Settlement Agreement, the
15
     exhibits and attachments thereto, Plaintiffs’ motion papers and briefs, and the declaration of
16
     counsel and the Claims Administrator. Based on its review of these papers, the Court finds that
17
     the Settlement Agreement appears to be the result of serious, informed, non-collusive negotiations
18
     conducted with the assistance of Martin Quinn, Esq. of JAMS during a day-long mediation session
19
     on June 19, 2020, through which the basic terms of the settlement were negotiated and finalized.
20
     The Court further observes that the Settlement Agreement is the product of an informal exchange
21
     of fact discovery. The terms of the Settlement Agreement do not improperly grant preferential
22
     treatment to any individual or segment of the Settlement Class and fall within the range of
23
     possible approval as fair, reasonable, and adequate.
24
            4.      The Court therefore GRANTS preliminary approval of the Settlement Agreement
25
     and all of the terms and conditions contained therein.
26
                   PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS
27
            5.      Pursuant to Federal Rule of Civil Procedure 23, the Court preliminarily certifies,
28
     for settlement purposes only, the Settlement Class defined in the Settlement Agreement as
                                                     1
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMEN
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 3 of 7




 1   follows:

 2            6.    All individuals residing in the United States who made purchases on the Hanna

 3   Andersson website from September 16, 2019 to November 11, 2019 (the “Settlement Class

 4   Members”). The Court preliminarily finds that the Settlement Class satisfies the requirements of

 5   Federal Rule of Civil Procedure 23(a) for settlement purposes: the Settlement Class is comprised

 6   of approximately 200,273 individuals; there are questions of law or fact common to the Settlement

 7   Class; the Representative Plaintiffs’ claims are typical of those of Settlement Class Members; and

 8   the Representative Plaintiffs will fairly and adequately protect the interests of the Settlement

 9   Class.

10            7.    The Court preliminarily finds that the Settlement Class satisfies the requirements of

11   Federal Rule of Civil Procedure 23(b)(3) for settlement purposes: the questions of law or fact

12   common to the Settlement Class predominate over individual questions; and class action litigation

13   is superior to other available methods for the fair and efficient adjudication of this controversy.

14            8.    The Court hereby appoints Bernadette Barnes, Krista Gill and Doug Sumerfield as

15   the Representative Plaintiffs of the Settlement Class.

16            9.    The Court hereby appoints as Class Counsel Rachele R. Byrd of Wolf Haldenstein

17   Adler Freeman & Herz LLP, M. Anderson Berry of Clayeo C. Arnold, A Professional Corporation

18   and John A. Yanchunis of Morgan & Morgan Complex Litigation Group.

19                                  NOTICE AND ADMINISTRATION

20            10.   Pursuant to the Settlement Agreement, the Parties have designated Angeion Group

21   as the Claims Administrator.       Angeion Group shall perform all the duties of the Claims

22   Administrator set forth in the Settlement Agreement.

23            11.   The Court finds that the Class Notice and Notice Program set forth in the

24   Settlement Agreement satisfy the requirements of due process and Rule 23 of the Federal Rules of

25   Civil Procedure and provide the best notice practicable under the circumstances. The Class Notice

26   and Notice Program are reasonably calculated to apprise Settlement Class Members of the nature

27   of this Litigation, the scope of the Settlement Class, the terms of the Settlement Agreement, the

28   right of Settlement Class Members to object to the Settlement Agreement or exclude themselves
                                                       2
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 4 of 7




 1   from the Settlement Class and the process for doing so, and of the Final Approval Hearing. The

 2   Court therefore approves the Class Notice and Notice Program and directs the parties and the

 3   Claims Administrator to proceed with providing notice to Settlement Class Members pursuant to

 4   the terms of the Settlement Agreement and this Order.

 5          12.     The Claims Administrator shall commence the Notice Program within the time

 6   required by the Settlement Agreement.

 7          13.     The Court also approves the Claim Form.

 8                                 EXCLUSION AND OBJECTIONS

 9          14.     Settlement Class Members who wish to opt-out and exclude themselves from the

10   Settlement Class may do so by notifying the Claims Administrator in writing, postmarked no later

11   than ______________, 2021 (120 calendar days after entry of this Order). To be valid, each

12   request for exclusion must be made in writing and: (a) state the Settlement Class Member’s full

13   name, address and telephone number; (b) contain the Settlement Class Member’s personal and

14   original signature or the original signature of a person authorized by law to act on the Settlement

15   Class Member’s behalf with respect to a claim or right such as those asserted in the Litigation,

16   such as a trustee, guardian or person acting under a power of attorney; and (c) state unequivocally

17   the Settlement Class Member’s intent to be excluded from the Settlement. If a Settlement Class

18   Member’s Request for Exclusion covers a payment card that includes co-signers or co-holders on

19   the same payment card account, the Settlement Class Member’s Request for Exclusion shall be

20   deemed to be properly completed and executed as to that payment card only if all co-signers or co-

21   holders elect to and validly opt out in accordance with the provisions of this Paragraph. All

22   Requests for Exclusion must be submitted individually in connection with a Settlement Class

23   Member, i.e., one request is required for every Settlement Class Member seeking exclusion.

24          15.     All Settlement Class Members who do not opt out and exclude themselves shall be

25   bound by the terms of the Settlement Agreement upon entry of the Final Approval Order and

26   Judgment.

27          16.     Settlement Class Members who wish to object to the Settlement may do so by

28   submitting a written objection to the Court in accordance with the procedures outlined in the Class
                                                     3
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 5 of 7




 1   Notice, postmarked or filed no later than ____________, 2021 (120 calendar days after entry of

 2   this Order). The written objection must contain: (i) the objector’s full name, address, telephone

 3   number, and e-mail address (if any); (ii) information identifying the objector as a Settlement Class

 4   Member, including proof that the objector is a member of the Settlement Class; (iii) a statement of

 5   whether the objection applies only to the objector, to a specific subset of the Settlement Class, or

 6   to the entire Settlement Class; (iv) a clear and detailed written statement of the specific legal and

 7   factual bases for each and every objection, accompanied by any legal support for the objection the

 8   objector believes applicable; (v) the identity of any counsel representing the objector; (vi) a

 9   statement whether the objector intends to appear at the Final Approval Hearing, either in person or

10   through counsel, and, if through counsel, identifying that counsel; (vii) a list of all persons who

11   will be called to testify at the final approval hearing in support of the objections; and (viii) the

12   objector’s signature and the signature of the objector’s duly authorized attorney or other duly

13   authorized representative.

14          17.     Any Settlement Class Member who does not timely file a written objection in

15   accordance with these procedures and the procedures detailed in the Class Notice and Settlement

16   Agreement shall be deemed to have waived any objection, shall not be permitted to object to the

17   Settlement, and shall be precluded from seeking any review of the Settlement Agreement and/or

18   the Final Approval Order by appeal or other means.

19                                        FINAL APPROVAL HEARING

20          18.     The Court will hold a Final Approval Hearing on __________, 2021 in the United

21   States District Court, Northern District of California, 450 Golden Gate Avenue, San Francisco,

22   California 94102.

23          19.     At   the      Final    Approval   Hearing,   the   Court   will   consider   whether:

24   (a) the Settlement is fair, reasonable, and adequate; (b) the Settlement Class should be finally

25   certified; (c) a final judgment should be entered; (d) Class Counsel’s motion for attorneys’ fees

26   and costs should be granted; and (e) the service awards sought for Representative Plaintiffs should

27   be granted.

28
                                                       4
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 6 of 7




 1          20.     The Court reserves the right to continue the date of the Final Approval Hearing

 2   without further notice to Settlement Class Members.

 3                          DEADLINES, INJUNCTION & TERMINATION

 4                                 Event                                                 Date
      Hanna to provide Settlement Class Member data to Claims                Within 10 business days
 5    Administrator                                                          of entry of this Order
      Notice Program per Settlement Agreement commences                      Within 30 days of Hanna
 6
                                                                             providing Class Member
 7                                                                           Data to the Claims
                                                                             Administrator
 8    Class Counsel’s Motion for Attorneys’ Fees and Costs                   35 days prior to the
 9                                                                           Objection Deadline
      Opt-Out and Objection Deadline                                         120 days after entry of this
10                                                                           Order
      Motion for Final Approval                                              35 days prior to the Final
11                                                                           Approval Hearing
12    Replies in Support of Motion for Final Approval and Motion for         21 days after filing of the
      Attorneys’ Fees and Costs                                              Motion for Final Approval
13    Final Approval Hearing                                                 At the Court’s convenience
                                                                             at least 169 days after entry
14
                                                                             of this Order
15
16          21.     All proceedings and deadlines in this matter, except those necessary to implement

17   this Order and the settlement, are hereby stayed and suspended until further order of the Court.

18          22.     All Settlement Class Members who do not validly opt out and exclude themselves

19   are hereby enjoined from pursuing or prosecuting any of the Released Claims as set forth in the

20   Settlement Agreement until further order of the Court.

21          23.     In the event that the Settlement Agreement is terminated pursuant to the terms of

22   the Settlement Agreement: (a) the Settlement Agreement and this Order shall become void, shall

23   have no further force or effect, and shall not be used in the Litigation or any other proceedings for

24   any purpose other than as may be necessary to enforce the terms of the Settlement Agreement that

25   survive termination; (b) this matter will revert to the status that existed before execution of the

26   Settlement Agreement; and (c) no term or draft of the Settlement Agreement or any part of the

27   Settling Parties’ settlement discussions, negotiations or documentation (including any briefs filed

28   in support of preliminary or final approval of the settlement) shall (i) be admissible into evidence
                                                      5
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
       Case 3:20-cv-00812-EMC Document 59-2 Filed 11/19/20 Page 7 of 7




 1   for any purpose in this Litigation or in any other action or proceeding other than as may be

 2   necessary to enforce the terms of the Settlement Agreement that survive termination, (ii) be

 3   deemed an admission or concession by any Settling Party regarding the validity of any of the

 4   Released Claims or the propriety of certifying any class against any Defendant, or (iii) be deemed

 5   an admission or concession by any Settling Party regarding the truth or falsity of any facts alleged

 6   in the Litigation or the availability or lack of availability of any defense to the Released Claims.

 7             IT IS SO ORDERED.

 8
 9   Dated: ___________________                    _______________________________________
                                                   EDWARD M. CHEN
10                                                 UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   26813v2

28
                                                       6
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                      ACTION SETTLEMENT
